DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 17, 20, and 21 are pending.  Claims 1, 7 – 10, 13, 14, 17, and 21 were amended.  Claims 18 and 19 were cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Figure 1 has a graph of “COVAS” with a Y axis labelled “[-]”.  It is not clear what unit or value is meant by a minus sign
Figure 4 has a pair of graphs of “Spectrogram” and “EEG mother wavelet” with a Y axis labelled “[-]”.  It is not clear what unit or value is meant by a minus sign
Figure 5 has a graph labelled “EEG(REST) Wavelet transform” which is illegible.  In addition, there may be a circled region, but that is indistinguishable from the black background
Figure 18 has an arrow pointing to the box “SA4”, but is it unclear where that arrow originates.  There is a line connecting the box labelled “S4” to the box labelled “repeat as needed”, but it is unclear which direction this line implies.  There is a box labelled “repeat as needed” with a surrounding bracket labelled “Cross-correlation processing …”, and it is not clear how to interpret these boxes.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal obtaining unit for obtaining”, “a processing unit for applying”, and “a calculation unit for calculating” in claim 16 and “an analysis unit for analyzing” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds a definition of “a signal obtaining unit”, “a processing unit” and “a calculation unit” on page 35, as “an apparatus 1000 can be comprised of a system LSI having the signal obtaining unit 100, processing unit 200, and calculation unit 300, and optionally the display unit 400, differentiation unit 500, and storage unit 600. … The system LSI accomplishes its function by the microprocessor operating in accordance with the computer program.”.  This continues on page 36, which states “one embodiment of the invention can be a computer program for making a computer execute each characteristic step in various methods”.  Therefore, for the purpose of the instant examination, the “signal obtaining unit”, “processing unit” and “calculation unit” are interpreted as software running on a generically recited microprocessor.
	A review of the specification finds no description of the “analysis unit”.  The only mention of an “analysis unit” is on pages 6 and 37, where the “analysis unit” is described using the same language as in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 17, 20, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A method of processing a signal of an object in response to stimulation, comprising: 
a) obtaining a signal in response to stimulation from the object; 
b) applying cross-correlation processing to the signal using a part or all of the signal; and 
c) calculating a feature of the signal and a coefficient associated with the stimulation from a result of processing obtained in b).

The claim is a genus claim relating to a specification which only teaches a limited species embodiment of determining pain by analyzing brainwaves
(page 1).  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.
	One species embodiment example is the Ultra-Wideband communication system disclosed by Brethour at al. in US 2004/0161064.  Referring to Figs 6 – 8 and paragraphs [0079 – 0087], a signal is generated by transmit antenna 624 (the object), causing a signal to be received by receiver 702 (a signal in response to stimulation from the object).  The signal is then processed by a cross correlator 710 (applying cross-correlation processing), with the results being used to determine a subcarrier at subcarrier demodulator 732 (calculating a feature of the signal and a coefficient).
	Another species embodiment is the calibration of angular rate sensors disclosed by Yuen at al., in US 2016/0084869.  Referring to Fig 20, Fig 27, and paragraphs [00471, 0472], a signal is generated from a gyroscope attached to the body of a swimmer (the object), based on the activity of the swimmer (a signal in response to stimulation from the object).  The signal is generated by a multi-accelerometer angular rate sensor (MAARS), or an accelerometer/magnetometer angular rate sensor (AMARS), and then cross-correlated to a signal generated by a gyroscopic angular rate sensors (GARS) (applying cross-correlation processing).  The result is a metric (a coefficient) that is used to calibrate the first sensor to the second sensor (calculating a feature of the signal and a coefficient).
Another species embodiment is the epilepsy determination system used in the rejection of the claims below, as disclosed by Lesser et al., US 2003/0171685.  The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described below:
MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Therefore, as best understood by the examiner, claims 1 – 17, 20, and 21 fail the written description requirement under 35 USC 112(a).

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim includes the element/step “an analysis unit for analyzing a characteristic of the object”.  The specification lacks any description of the “analysis unit”.  For the purpose of the instant examination, the Examiner interprets this as software running on a generically recited microprocessor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 includes the element/step “A method of processing a signal of an object”, and the element/step “obtaining a signal in response to stimulation from the object”.  Claim 16 includes the element/step “An apparatus for processing a signal of an object”, and the element/step “obtaining a signal from an object”.   Claim 20 includes the element/step “… a method of processing a signal of an object”, and the element/step “obtaining a signal in response to stimulation from the object”.    It is unclear if the second “signal” is the same as the first “signal” in each of the independent claims, or is a different element.  In claim 18, it is unclear if the second “object” is the same as the first “object”, or is a different element.  For the purpose of the instant examination, the Examiner interprets the two “signals” as the same element, and the two “objects” as the same element.
Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 1, 16, and 20 include the element/step “obtaining [the] signal in response to stimulation from the object”.  It is unclear is the signal is the result of “the stimulation”, or if the signal is acquired from “the object” at any point in time.  For the purpose of the instant examination, the Examiner interprets this as “applying a stimulation to the object and acquiring the signal from the object”.
Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 1, 16, and 20 include the element/step “applying cross-correlation processing to the signal using part or all of the signal”.  As is known in the art, a convolution requires two real-valued functions, for example f and g, and a cross-correlation require also requires two functions.  If the convolution or cross-correlation is performed with the “signal” as one of the two functions, it is unclear what is used as the second function in the mathematical operation.  For the purpose of the instant examination, the Examiner interprets this as “applying cross-correlation processing to a section of the signal using a previously recorded section of the signal”.
Claims 3, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The claims include the element/step “the correlation processing”.  There is insufficient antecedent basis for this element/step in claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 8 includes the element/step “subjecting the wavelet transformed signal to convolution processing into the signal data before the transform in step b)”.  There is no antecedent basis for “the wavelet transformed signal” in the claim.  If the signal is first transformed into wavelet space, it is unclear how the wavelet signal is then convolved “into the signal data”, as the signal data is in time, not in wave number.  Also, as is known in the art, a convolution requires two real-valued functions, for example f and g.  If the convolution is performed with the “signal” as one of the two functions, it is unclear what is used as the second function in the mathematical operation.  For the purpose of the instant examination, the Examiner interprets this as “applying convolution processing to a section of the signal using a previously recorded section of the signal and then transforming the result into wavelets”.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The claim includes the element/step “the correlation processing comprises performing instantaneous correlation analysis.”.  There is insufficient antecedent basis for the element/step “correlation”.  Further, it is unclear if “instantaneous correlation analysis” is a further limitation of “cross-correlation processing”, or if it limits “correlation processing”.  For the purpose of the instant examination, the Examiner interprets “instantaneous correlation analysis” as further limiting the “cross-correlation processing” recited in claim 1.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 14 includes the element/step “A method of analyzing an object, comprising: analyzing a reaction to the stimulation of the object using the feature and the coefficient obtained by the method of claim 1”.  It is unclear how to interpret “the stimulation”, as there is insufficient antecedent basis for this element in claim 14.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 14 includes the element/step “A method of analyzing an object, comprising: analyzing a reaction to the stimulation of the object using the feature and the coefficient obtained by the method of claim 1”.  It is unclear how to “analyze a reaction”, as the claim is silent with regard to any means for acquiring a reaction in order to analyze the reaction.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 15 includes the element/step “the reaction comprises pain”.  It is unclear how to interpret that a reaction to a stimulus is pain.  It is unclear how a generic “object” is capable of pain, as the broadest reasonable interpretation of “object” covers non-sentient items such as “machinery” or the “earth or ground”, as described on page 13 of the specification.  As best understood by the Examiner, “pain” can be “a localized or generalized unpleasant bodily sensation”, or “emotional distress”, or even a bothersome person (“pain in the neck”).  There is no clear way to interpret an electrical signal as being “pain”.  For the purpose of the instant examination, the Examiner interprets this as “the object is sentient, and the analysis of the reaction indicates that the object may be in pain”.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 16 includes the element/step “a calculation unit for calculating a feature of the signal and a coefficient associated with the stimulation from a result of processing obtained in B)”.  It is unclear how to interpret “the stimulation”, as there is insufficient antecedent basis for this element in the claim.  For the purpose of the instant examination, the Examiner interprets “the stimulation” as something that is applied to “the object”, similar to claim 1 and claim 20.
Note: All art rejections applied are as best understood by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A method of processing a signal of an object in response to stimulation, comprising: 
a) obtaining a signal in response to stimulation from the object; 
b) applying cross-correlation processing to the signal using a part or all of the signal; and 
c) calculating a feature of the signal and a coefficient associated with the stimulation from a result of processing obtained in b).

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “obtaining a signal in response to stimulation from the object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “enabling to determine” in the context of this claim encompasses the user observing the response of a subject to a manual stimulation, such as a reflex test performed by a physician.
The limitation of “applying cross-correlation processing”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation of cross-correlation is described on page 29 and shown in equation 8 of the instant specification, and is related to the mathematical concepts of correlation and autocorrelation, as described on pages 18 and 19 of the instant specification. 
 The limitation of “calculating a feature of the signal and a coefficient”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation is described on pages 19 and 20 of the instant specification as a “fitting” of a measured curve to a known function such as a sigmoid, using a least squares algorithm or a “nonlinear regression fitting” procedure.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of “a signal” and “an object”. Both of these elements are recited at a high level of generality, and lack specific narrowing details regarding what comprises an “object” and what form of “signal” is returned from the object.  In addition, the claim is silent with regard to an effect of the signal processing.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generically recited “signal” and a generically recited “object”, when considered individually or as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claims 16 and 20 are similar to representative claim 1.  Claim 16 adds a “signal obtaining unit”, a “processing unit”, and a “calculation” unit”, which have been interpreted as software running on a generically recited microprocessor (see above).   Claim 16 adds a “a recording medium”, “a program”, and “a computer”.   Using a processor to perform the “obtaining”, “cross-correlation”, and “calculating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited memory and display, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
Claims 16 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “obtaining”, “cross-correlation”, and “calculating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination with the elements identified in claim 1, the additional elements do not amount to “significantly more” than the identified abstract idea.  
The claims are not patent eligible.

Dependent claims 2 – 4, 7 – 15, 17, and 21 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

Dependent claims 5 and 6 add a limitation of “a biological signal”, or specifically a “brain signal”, which is interpreted as a field of use limitation.  The claim lacks specific, narrowing details of how the signal is collected or analyzed.  The addition of a generically recited field of use limitation, when considered individually and as an ordered combination with the elements identified in claim 1, the additional elements do not amount to “significantly more” than the identified abstract idea.  
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 – 7, 14 – 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lesser et al., US 2003/0171685 (hereinafter 'Lesser').

Regarding claim 1: Lesser teaches a method of processing a signal of an object in response to stimulation ([0025, 0046 – 0048]: discloses a signal analysis method for biological signals that includes collecting waveforms from the brain after an electrical stimulation and processing the signals using a wavelet cross-correlation analysis), comprising:
a) obtaining a signal in response to stimulation from the object ([0026, 0046]: discloses acquiring signals indicating brain activity from a set of biological sensors, where the signals are, in one example, in response to electrical stimulation of the brain); 
b) applying cross-correlation processing to the signal using a part or all of the signal ([0034 – 0036, Fig 1]: discloses the performance of cross-correlation on the signal after it has been transformed into wavelets); and 
c) calculating a feature of the signal and a coefficient associated with the stimulation from a result of processing obtained in b) ([0034 – 0036, Fig 1]: discloses the calculation of a set of wavelet coefficients, which are interpreted as a coefficient associated with the signal, and a time lag associated with the maximum value of the wavelet cross-correlation, which is interpreted as a feature of the signal). 

Regarding claim 5: Lesser teaches the method of claim 1, as discussed above, wherein the signal is a biological signal ([0025, 0046 – 0048]: discloses a signal analysis method for biological signals that includes collecting waveforms from the brain after an electrical stimulation and processing the signals using a wavelet cross-correlation analysis). 

Regarding claim 6: Lesser teaches the method of claim 1, as discussed above, wherein the biological signal is a brain signal ([0025, 0046 – 0048]: discloses a signal analysis method for biological signals that includes collecting waveforms from the brain after an electrical stimulation and processing the signals using a wavelet cross-correlation analysis). 

Regarding claim 7: Lesser teaches the method of claim 1, as discussed above, wherein the correlation processing comprises real signal wavelet transform ([0035]: discloses the creation of a real component of the wavelet coefficient, labelled as RWC). 

Regarding claim 14: Lesser teaches a method of analyzing an object, comprising: 
analyzing a reaction to the stimulation of the object using the feature and the coefficient obtained by the method of claim 1 ([0035 – 0038, Fig 1]: discloses a step S20 of analyzing the wavelet cross-correlation coefficients (WCC), time lag (TL) and absolute value of the time lag (ATL) to determine an appropriate amount treatment and time of treatment).

Regarding claim 15: Lesser teaches the method of claim 14, as discussed above, wherein the reaction comprises pain ([0038]: discloses determining when an epileptic seizure is beginning).  

Regarding claim 16: Lesser teaches an apparatus for processing a signal of an object, comprising: 
A) a signal obtaining unit for obtaining a signal from an object ([0026, 0046]: discloses acquiring signals indicating brain activity from a set of biological sensors, where the signals are, in one example, in response to electrical stimulation of the brain); 
B) a processing unit for applying cross-correlation processing to the signal using a part or all of the signal ([0034 – 0036, Fig 1]: discloses the performance of cross-correlation on the signal after it has been transformed into wavelets); and 
C) a calculation unit for calculating a feature of the signal and a coefficient associated with the stimulation from a result of processing obtained in B) ([0034 – 0036, Fig 1]: discloses the calculation of a set of wavelet coefficients, which are interpreted as a coefficient associated with the signal, and a time lag associated with the maximum value of the wavelet cross-correlation, which is interpreted as a feature of the signal).  

Regarding claim 17: Lesser teaches the apparatus of claim 16, as discussed above, further comprising an analysis unit for analyzing a characteristic of the object using the feature and the coefficient ([0035 – 0038, Fig 1]: discloses a step S20 of analyzing the wavelet cross-correlation coefficients (WCC), time lag (TL) and absolute value of the time lag (ATL) to determine an appropriate amount treatment and time of treatment).

Regarding claim 20: Lesser teaches a recording medium for storing a program for making a computer perform a method of processing a signal of an object in response to stimulation, the method comprising: 
a) obtaining a signal in response to stimulation from the object ([0026, 0046]: discloses acquiring signals indicating brain activity from a set of biological sensors, where the signals are, in one example, in response to electrical stimulation of the brain); 
b) applying cross-correlation processing to the signal using a part or all of the signal ([0034 – 0036, Fig 1]: discloses the performance of cross-correlation on the signal after it has been transformed into wavelets); and 
c) calculating a feature of the signal and a coefficient associated with the stimulation from a result of processing obtained 
in b) ([0034 – 0036, Fig 1]: discloses the calculation of a set of wavelet coefficients, which are interpreted as a coefficient associated with the signal, and a time lag associated with the maximum value of the wavelet cross-correlation, which is interpreted as a feature of the signal).  

Regarding claim 21: Lesser teaches the recording medium of claim 20, as discussed above, the method further comprising analyzing a reaction to the stimulation of the object using the feature and the coefficient ([0035 – 0038, Fig 1]: discloses a step S20 of analyzing the wavelet cross-correlation coefficients (WCC), time lag (TL) and absolute value of the time lag (ATL) to determine an appropriate amount treatment and time of treatment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Shechtman et al., US 2010/0104158 (hereinafter 'Shechtman').

Regarding claim 2: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the cross-correlation processing comprises autocorrelation processing. 

Shechtman teaches a method of detecting similarities in signals encountered in medical applications including EEGs ([0081]) that includes 
the cross-correlation processing comprises autocorrelation processing ([0082]: discloses analyzing short segments of a one-dimensional signal, where each segment is subject to an auto-correlation function).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Shechtman to measure the similarity between different segments of the signal ([0018]) as part of the medical diagnostic process, if that were of interest.

Regarding claim 3: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the correlation processing comprises finding self-similarity for each time.

Shechtman teaches a method of detecting similarities in signals encountered in medical applications including EEGs ([0081]) that includes 
the correlation processing comprises finding self-similarity for each time ([0082]: discloses analyzing short segments of a one-dimensional signal, where each segment is subject to an auto-correlation function. The short segments are interpreted as being associated with a plurality of start times).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Shechtman to measure the similarity between different segments of the signal ([0018]) as part of the medical diagnostic process, if that were of interest.

Regarding claim 4: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the signal does not have self-similarity or has a missing portion. 

Shechtman teaches a method of detecting similarities in signals encountered in medical applications including EEGs ([0081]) that includes 
the signal does not have self-similarity or has a missing portion ([0025 – 0027, 0082]: discloses analyzing a plurality of small patches (in two dimensions), which reduce to segments in one dimension, where the Examiner interprets the different patches do not have to be continuous).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Shechtman to measure the similarity between different segments of the signal ([0018]) as part of the medical diagnostic process, if that were of interest.

Regarding claim 13: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the feature and the coefficient are associated so that the level of the stimulation can be differentiated in the best manner by sigmoid fitting or a multiple regression model. 

Shechtman teaches a method of detecting similarities in signals encountered in medical applications including EEGs ([0081]) that includes 
the level of the stimulation can be differentiated in the best manner by sigmoid fitting or a multiple regression model ([0064]: discloses the use of a sigmoid function as part of the signal matching process).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Shechtman to measure the similarity between different segments of the signal ([0018]) as part of the medical diagnostic process, if that were of interest.


Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Van Slyke et al., US 2011/0028810 (hereinafter 'Van Slyke').

Regarding claim 8: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to further comprising 
subjecting the wavelet transformed signal to convolution processing into the signal data before the transform in step b). 

Van Slyke teaches a method for estimating the amount of energy present in a biological signal such as an electroencephalogram ([Abstract, 0068, Fig 4] that includes 
subjecting the wavelet transformed signal to convolution processing into the signal data ([0080 – 0082]: discloses performing a convolution of normalized wavelets with the incoming data stream as each sample is acquired).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Van Dyke to incorporate a technique to improve the calculation of the maximum value of the correlation associated with different time lags. 

Regarding claim 9: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the correlation processing comprises creating a time variation wavelet, normalization of the signal, and convolution of the normalized signal. 

Van Slyke teaches a method for estimating the amount of energy present in a biological signal such as an electroencephalogram ([Abstract, 0068, Fig 4] that includes 
the correlation processing comprises creating a time variation wavelet, normalization of the signal, and convolution of the normalized signal ([0080 – 0082]: discloses performing a convolution of normalized wavelets with the incoming data stream as each sample is acquired).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Van Dyke to incorporate a technique to improve the calculation of the maximum value of the correlation associated with different time lags. 

Regarding claim 10: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the correlation processing comprises performing instantaneous correlation analysis. 

Van Slyke teaches a method for estimating the amount of energy present in a biological signal such as an electroencephalogram ([Abstract, 0068, Fig 4] that includes 
the correlation processing comprises performing instantaneous correlation analysis 0080 – 0082]: discloses performing a convolution of normalized wavelets with the incoming data stream as each sample is acquired, which is interpreted as “instantaneous”, since the processing is always running as the data is acquired).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Van Dyke to incorporate a technique to improve the calculation of the maximum value of the correlation associated with different time lags. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Behnam et al., US 2019/0000390 (hereinafter 'Behnam').

Regarding claim 11: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein step b) comprises: 
b-1) sampling a segment of the signal; 
b-2) generating a mother wavelet from the signal; 
b-3) optionally analyzing a correlation with the signal by extending and contracting the mother wavelet; and 
b-4) repeating b-1) to b-3) until a portion necessary for analysis of the signal is analyzed. 

Behnam teaches a method of analyzing an EEG signal by creating a mother wavelet from the signal ([0050]) that includes 
b-1) sampling a segment of the signal ([0050]: discloses cutting the signal into a set of “epochs” which are then analyzed);  
b-2) generating a mother wavelet from the signal ([0050]: discloses generating a mother wavelet based on a scaling function that is derived from a kernel of wavelets generated from the current epoch); 
b-3) optionally analyzing a correlation with the signal by extending and contracting the mother wavelet ([0061]: discloses expanding each of the epochs, and scaling the generated factors in the transformed space); and 
b-4) repeating b-1) to b-3) until a portion necessary for analysis of the signal is analyzed ([0074]: discloses analyzing a number of patterns in the signal using the mother wavelet generated earlier, in order to determine features based on how similar a waveform is to the mother wavelet.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Behnam to improve the detection of features within an EEG signal using a mother wavelet determined from the EEG signal, in order to improve the detection of an epileptic seizure.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Brockway et al., US 2013/0289424 (hereinafter 'Brockway').

Regarding claim 12: Lesser teaches the method of claim 1, as discussed above.
Lesser is silent with respect to wherein 
the signal comprises at least one signal calculated in a frequency band of δ, θ, α, β and γ and four electrodes. 

Brockway teaches the analysis of an EEG signal using two or more electrodes ([0076]) where the signal is separated into alpha, beta, theta, delta, and gamma frequency bands ([0141]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lesser in view of Brockway to analyze the different, well-known components of an EEG signal separately, to improve the detection of features indicating an epileptic seizure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Yuen et al., US 2016/0084869 teaches a method of processing data from multiple angular momentum sensors using wavelet transforms and autocorrelation ([0355])
Simon et al., US 2016/0029946 teaches a method of extracting brain frequency sub bands from EEG time series data using a Continuous Wavelet Transform ([Abstract])
Brethour, US 2004/0161064 teaches the use of autocorrelation with wavelets to decode ultra-wideband signals ([0022, 0033])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862